Citation Nr: 1341535	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals an October 2013 brief submitted by the Veteran's representative (a copy of which has been added to the paper claims file) and a June 2013 rating decision proposing to discontinue a total disability rating for compensation based on individual unemployability based on the Veteran's failure to complete and return an employment questionnaire.  No other pertinent evidence or information not physically of record is contained in the Virtual VA claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was last afforded a VA examination to assess the severity of his service-connected major depression in September 2008.  In a May 2010 statement, the Veteran indicated that his major depression had worsened and requested another VA examination to address this disability.  The Veteran's representative also requested that the Veteran be afforded another VA psychiatric examination to assess the severity of his major depression in argument presented in July 2012 and October 2013.  The Board further observes that, at the September 2008 VA examination, a Global Assessment of Functioning (GAF) score of 45 was assigned; however, in an April 2010 statement from the Veteran's treating VA physician, he indicated that the Veteran's symptoms of depression were pronounced and his current GAF score was 35.

In light of the argument set forth above, the objective evidence suggesting an increase in the severity of the Veteran's major depression, and the fact that the record reflects that the last VA examination was conducted over five years ago, a remand is necessary in order to afford the Veteran a VA psychiatric examination to assess the current nature and severity of his major depression.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In reaching this determination, the Board has considered the argument presented by the Veteran's representative in his October 2013 brief that a 100 percent rating is warranted based on the current record, but the Board finds such is inadequate to make such a determination as the last examination was conducted over five years ago and the most recent treatment records are dated three and a half years ago.  

In this regard, while the June 2012 supplemental statement of the case referred to clinical reports from the Bronx, New York, VA Medical Center dated from April 2010 to June 2012, the record, including the Virtual VA file, does not contain such reports.  In this regard, the record contains clinical reports from the Bronx VA Medical Center system dated through March 11, 2010, but no later.  As such, a remand is necessary to obtain VA psychiatric treatment records dated from March 11, 2010, to the present.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all psychiatric treatment records from the Bronx VA Medical Center system dated from March 11, 2010, to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his major depression.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected major depression.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  In particular, the examiner is asked to indicate whether the Veteran's service-connected major depression results in:

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

All opinions expressed should be accompanied by supporting rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If this claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case addressing this claim.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

